Citation Nr: 0626654	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  01-03 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to separate 10 percent ratings for service-
connected tinnitus.

2.  Entitlement to service connection for loss of balance, 
claimed as secondary to service-connected tinnitus and 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to October 
1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeals from November 2000 and February 2002 decisions by the 
RO.  The November 2000 decision denied entitlement to a 
rating in excess of ten percent for tinnitus.  The February 
2002 decision, in pertinent part, denied entitlement to 
service connection for loss of balance, claimed as secondary 
to service connected hearing loss and tinnitus.  The veteran 
perfected an appeal of these issues.  

In November 2004, a video hearing before the undersigned 
Veterans Law Judge was held at the San Juan, Puerto Rico RO.  
A transcript of this hearing is of record.

The issue of service connection for vertigo is being remanded 
and is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  




CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002, 2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

Analysis

In a November 2000 rating decision, the RO denied entitlement 
to a rating in excess of 10 percent for tinnitus.  The 
veteran perfected an appeal of this issue.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus.  Therefore, the veteran's claim for a rating in 
excess of 10 percent for his service-connected tinnitus must 
be denied under both the new and old versions of the 
regulation.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  


REMAND

The veteran claims entitlement to service connection for loss 
of balance and advances the theory that this symptom is 
secondarily related to his service-connected hearing loss and 
tinnitus.  In this regard, the Board notes that the veteran's 
private and VA medical records present conflicting reports as 
to whether he currently carries a diagnosis of vertigo.  In 
April 2001, Dr. E.A.V. diagnosed the veteran's symptoms as 
vertigo.   In August 2002, the veteran was scheduled for a VA 
ear disease examination.  The examiner noted that the veteran 
had no "true vertigo," only lightheadness, which could be 
of simple origin.  In a December 2002 addendum, a VA 
physician again noted that the veteran did not have "true 
vertigo."  The December 2002 examiner noted that the 
veteran's electronystagmogram (ENG) revealed no vestibular 
involvement.  Based on these results, the examiner concluded 
that the symptoms reported by the veteran were not 
objectively related to hearing loss or tinnitus, nor was 
there any evidence of loss of balance.  

The veteran's VA outpatient treatment records from March 2003 
includes a diagnosis of positional vertigo.  In November 
2003, the veteran presented at the VA outpatient treatment 
center with complaints of dizziness and indicated that he had 
fallen down six weeks prior.  The veteran also reported that 
he felt imbalanced when transitioning from a sitting to 
standing position.  Given the conflicting diagnoses, the 
Board finds that a new examination is needed to clarify the 
diagnosis, and its relationship to service.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

Since the Board has determined that medical examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Although the veteran was advised of the 
elements necessary to prove service connection by way of a 
November 2001 letter, he was not advised of the evidence 
necessary to establish an initial rating or the effective 
date of an award.

Thus, the veteran must be provided proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the type of evidence that is needed to 
establish an increased rating.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), where 
the veteran should be given information 
regarding the submission of evidence 
necessary to establish a claim for an 
increased initial rating, as related to 
the present claim of service connection 
for loss of balance, per Dingess/Hartman 
v. Nicholson, Nos. 01- 1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  The RO 
should also inform the veteran as to the 
establishment the effective date of an 
award.  See id.  

2.  The RO should arrange for an 
appropriate VA examination to determine if 
the veteran has a disability associated 
with his loss of balance.  All indicated 
tests and studies should be performed.  If 
a disability related to his loss of 
balance is found, the examiner should 
express an opinion as to whether the 
disability is at least as likely as not 
related to the veteran's service, or 
secondary to, or aggravated by, one of the 
veteran's service-connected disabilities, 
such as hearing loss or tinnitus.  The 
rationale for all opinions expressed 
should be explained.  The claims file 
should be made available to the examiner 
for proper review of the medical history, 
including the veteran's April 2001 and 
March 2003 diagnoses of vertigo.  The 
examination report is to reflect whether 
such a review of the claims file was made. 

3.  The RO should then review the claims 
files to ensure that the requested 
development has been completed.  The RO 
should ensure that the VA examination 
complies fully with the above 
instructions, and if not, the RO should 
take corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998). 

4.  When the requested development has 
been completed to the extent indicated, 
the RO should re-adjudicate the issue of 
entitlement to service connection for 
vertigo, claimed as secondary to tinnitus 
and hearing loss.  If the benefits sought 
are not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


